    Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 1 of 57 PageID #:239




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS



THE CITY OF CHICAGO,

                               Plaintiff,

                    v.
                                                          Civil Action No. 1:18-cv-6859
ATTORNEY GENERAL OF THE UNITED
STATES,

                               Defendant.




     AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       Plaintiff the City of Chicago hereby alleges as follows:

                                        INTRODUCTION

       1.      Chicago brings this action to enjoin the Attorney General of the United States

from yet again imposing sweeping immigration policy conditions on the Edward Byrne

Memorial Justice Assistance Grant (“Byrne JAG”) program, a formula grant that has for years

provided crucial support for law enforcement in Chicago and other cities.

       2.      The challenged conditions are unauthorized by Congress and ultra vires, and

violate federalism principles. They are an unlawful attempt to punish Chicago for prioritizing

public safety for all Chicagoans instead of yielding to federal dictates. In fact, this Court struck

down many of the conditions already, issuing a permanent injunction just months ago preventing

the conditions from being applied to last year’s Byrne JAG grants. But despite the Court’s clear

ruling that the conditions are unlawful, and its clear warning that re-issuing them could result in

an award of attorney’s fees against the federal government, the Attorney General purports to



                                                 -1-
    Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 2 of 57 PageID #:240




impose them again on grants for FY2018. This renewed attempt to conscript local police to

serve federal policy contravenes the Constitution and federal statutes alike. Just like the FY2017

conditions, the FY2018 conditions are unlawful on their face and should be set aside.

       3.      The conditions are also unlawful as applied to Chicago, because they were

imposed on Chicago’s award by an official who is unlawfully occupying the Office of the

Attorney General. Since former Attorney General Jefferson Beauregard Sessions III’s

resignation on November 7, 2018, Matthew Whitaker, Mr. Sessions’ chief of staff, has purported

to assume the duties of the office of the Attorney General at the direction of the President. Mr.

Whitaker’s appointment as acting Attorney General violates federal law and the Appointments

Clause. Chicago received an award letter for its FY2018 Byrne JAG grant on November 20,

2018—thirteen days after Mr. Whitaker began acting as Attorney General. The award

notification—issued under the authority of the Attorney General—purported to impose the

challenged conditions on Chicago’s receipt of Byrne JAG grant funds. In addition to the

problem that the challenged conditions are not authorized by Congress and therefore ultra vires

regardless of who heads the Department of Justice, Mr. Whitaker may not permissibly impose

them on Chicago because he may not lawfully exercise the powers of the Office of the Attorney

General.

                                        BACKGROUND

       4.      Since the 1980s, Chicago has adhered to a “Welcoming City” policy that

prioritizes local crimefighting and community engagement, rather than federal civil immigration

enforcement. That policy promotes cooperation between local law enforcement and the diverse

immigrant communities that have long flourished in Chicago. For many years, Chicago’s

Welcoming City policy has been no obstacle to its receipt of law enforcement funds under the

Byrne JAG formula grant program.

                                                -2-
    Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 3 of 57 PageID #:241




       5.      Despite that long history, last year, Attorney General Sessions tried to use the

Byrne JAG program to gut Chicago’s Welcoming City policy and others like it. In July 2017,

the Department of Justice released the FY2017 solicitation for Byrne JAG funding. The

solicitation informed grant applicants that they would be expected to comply with three

immigration-related grant conditions. Those conditions would have required Chicago (1) to

detain its own residents and others at federal immigration officials’ request, in order to give the

federal government a 48-hour notice window prior to an arrestee’s release (the “notice

condition”); (2) to give federal immigration officials unlimited access to local police stations and

law enforcement facilities in order to interrogate any suspected non-citizen held there, effectively

federalizing all of the City’s detention facilities (the “access condition”); and (3) to certify

compliance with 8 U.S.C. § 1373, a federal statute that bars local governments from restricting

their employees from sharing citizenship and immigration status information with federal

immigration authorities (the “Section 1373 compliance condition”).

       6.      Chicago sued, and this Court (Leinenweber, J.) held the three conditions

unconstitutional and ultra vires and set them aside. The Court first issued a preliminary

injunction against the notice and access conditions that was affirmed by the Seventh Circuit.

Then, in July 2018, the Court permanently enjoined all three conditions for FY2017. In its

decision on the permanent injunction, the Court held that the notice and access conditions were

unlawful because, consistent with the Seventh Circuit’s ruling, no statute authorized the Attorney

General to impose discretionary policy conditions on the Byrne JAG formula grant program, and

thus his attempt to do so anyway—to usurp Congress’s legislative authority by rewriting basic

aspects of the Byrne JAG program—violated the constitutional Separation of Powers. The Court

also held that the Section 1373 compliance condition was unlawful because Section 1373 itself is



                                                  -3-
    Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 4 of 57 PageID #:242




facially unconstitutional under the Tenth Amendment anti-commandeering doctrine. In addition,

the Court ordered the Attorney General to issue Chicago’s FY2017 award and to release

Chicago’s FY2017 award funds no later than when the Attorney General issued awards and

released funds for any other grantee. The Court also made clear that it would not tolerate any

attempt by the Attorney General to circumvent its ruling by re-imposing the conditions in

FY2018. If the Attorney General re-imposed the conditions, the Court noted, Chicago’s

“lawyers would get paid.”

        7.      In the face of those rulings, Attorney General Sessions once again attempted to

press local law enforcement officers into the service of the federal immigration authorities by

imposing sweeping policy conditions on Byrne JAG formula grant funds—this time, as a

condition on FY2018 funds. Those conditions are unlawful both facially and as applied to

Chicago.

        8.      In the FY2018 Byrne JAG solicitation, the Department of Justice specifically

noted that it would issue awards by September 30, 2018. In early October 2018, the Department

began releasing FY2018 Byrne JAG award letters. By the time Chicago filed its initial

complaint on October 12, 2018, the Department had issued 752 FY2018 local awards, totaling

almost $59 million—70% of the local funding available for FY2018, covering over 65% of the

eligible jurisdictions. But notwithstanding this Court’s order not to delay Chicago’s FY2017

award, the Department did not issue Chicago’s FY2018 award at the same time as the awards for

the other 752 jurisdictions.

        9.      Instead, Chicago was forced to file suit to prompt action on its FY2018 Byrne

JAG application. Only after Chicago filed this lawsuit did the Department finally issue




                                                -4-
    Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 5 of 57 PageID #:243




Chicago’s FY2018 award on November 20, 2018, two months after the Department began

issuing awards to hundreds of other jurisdictions.

       10.     Four of the conditions announced in the FY2018 solicitation and included in

Chicago’s FY2018 Byrne JAG award are materially identical to the FY2017 Byrne JAG

conditions this Court has already set aside as unlawful. Specifically, the Department once again

required Chicago and its subgrantees, as well as all other Byrne JAG recipients, to: (1) comply

with 8 U.S.C. § 1373, which this Court already held facially unconstitutional; (2) comply with 8

U.S.C. § 1644, which prohibits the same conduct as Section 1373 and is thus unconstitutional for

the same reason; (3) provide 48 hours’ advance notice to federal immigration authorities, “where

feasible” and when requested, before releasing an alien from custody, just like the notice

condition that was already set aside as unlawful by this Court; and (4) provide federal authorities

with “access to any correctional facility in order to meet with an alien (or an individual believed

to be an alien) and inquire as to his right to be or remain in the United States,” just like the access

condition already set aside by this Court.

       11.     On or about November 2, 2018—weeks after Chicago filed this lawsuit—the

Department posted a separate “Special Notice” on its website stating that the Department will not

“use or enforce” these conditions against Chicago while this litigation is pending. The Notice,

however, does not formally withdraw the conditions and expressly purports to reserve the

Department’s right to impose the conditions at a later date.

       12.     Beyond attempting to resuscitate the conditions that this Court already held

unlawful, the Attorney General also added a new unlawful condition requiring Chicago and other

cities not to publicly disclose federal law enforcement information in an attempt to conceal,

harbor, or shield from detection fugitives from justice or undocumented immigrants, even where



                                                  -5-
    Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 6 of 57 PageID #:244




such disclosure would not violate the law. This vague and sweeping new condition would chill

City officials from publicly criticizing controversial federal immigration enforcement strategies,

such as the targeting of noncitizens at courthouses or other sensitive locations.

       13.     Neither the Byrne JAG statute nor any other statute allows the Attorney General

to impose conditions on Byrne JAG formula grant funds. Indeed, most of the conditions

imposed on the FY2018 Byrne JAG program were already held unlawful by this Court in the

litigation over the FY2017 Byrne JAG program, and Chicago is accordingly entitled to attorney’s

fees and costs because the unreasonable decision to impose unlawful conditions has forced

Chicago to prosecute this action to once again obtain an injunction against them.

       14.     The law has not changed since this Court last ruled: The Federal Executive may

not arrogate power that the Constitution reserves to Congress on the one hand, or to state and

local governments on the other. Yet the imposition on the Byrne JAG formula grant program of

policy conditions that were never approved by Congress does just that. The conditions would

also federalize local jails, mandate warrantless detentions for civil infractions, sow fear in local

immigrant communities, undermine local law, and make the people of Chicago less safe.

       15.     The new conditions are just as harmful as those struck down by this Court, and in

precisely the same ways. They threaten local policies that foster crucial trust between police and

immigrant communities, on pain of denying Chicago crucial funds that provide lifesaving

equipment to Chicago police officers and critical services to Chicago residents, in the face of this

Court’s explicit ruling last year that these conditions are unlawful and that the harms to Chicago

are irreparable and cannot be remedied by later payment of the funds at issue.

       16.     The conditions additionally are unlawful as applied to Chicago because during the

period between the filing of the initial complaint and the issuance of Chicago’s Byrne JAG



                                                 -6-
    Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 7 of 57 PageID #:245




award, Attorney General Sessions resigned, and the President unlawfully directed Mr. Whitaker

to assume the duties of the Attorney General. Mr. Whitaker lacks the statutory and constitutional

authority to impose these conditions—or any other conditions—on Chicago’s Byrne JAG grant.

       17.     This Court should order declaratory and corresponding injunctive relief

confirming that the challenged conditions are unlawful and ultra vires and setting those

conditions aside pursuant to the Administrative Procedure Act (“APA”). In order to prevent an

endless cycle of litigation, in which the Attorney General unlawfully withholds Chicago’s grant

funds each year until Chicago sues and the Court intervenes, that relief should cover FY2018 and

all future grant years. The Attorney General should be ordered to pay Chicago the City’s

attorney’s fees and costs incurred in relitigating conditions previously enjoined by this Court.

       18.     This Court should also order declaratory and corresponding injunctive relief

confirming that Mr. Whitaker cannot lawfully exercise the duties of the office of the Attorney

General and that such duties instead must be exercised by Deputy Attorney General Rod J.

Rosenstein unless and until another proper appointment is made.

                                             PARTIES

       19.     Plaintiff Chicago is a municipal corporation and home rule unit organized and

existing under the constitution and laws of the State of Illinois. Chicago is the third largest city

in the Nation, and is home to almost 3 million residents, including numerous immigrants.

       20.     The Attorney General of the United States is the federal official in charge of the

Department of Justice, which took and threatens to take the actions at issue in this lawsuit. The

Attorney General of the United States is also the federal official that the Byrne JAG statute

directs to administer the Byrne JAG program. At all relevant times prior to November 7, 2018,

the Attorney General was Jefferson Beauregard Sessions III. Since November 7, 2018, Matthew

Whitaker purports to exercise the duties of the office of the Attorney General of the United

                                                 -7-
     Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 8 of 57 PageID #:246




States and claims to be the federal official in charge of the Department of Justice, pursuant to an

order of the President to that effect. At the time of that order, Mr. Whitaker was not serving in a

Senate-confirmed role.1

                                 JURISDICTION AND VENUE

        21.     The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1346. The

Court is authorized to issue the relief sought here under the Administrative Procedure Act, 5

U.S.C. §§ 702, 705, 706, the All Writs Act, 28 U.S.C. § 1651, the mandamus statute, 28 U.S.C.

§ 1361, the Declaratory Judgment Act, 28 U.S.C. §§ 2201, 2202, and the United States

Constitution.

        22.     Venue is proper in the Northern District of Illinois under 28 U.S.C. § 1391(e)(1)

because substantial events giving rise to this action occurred therein and because Chicago resides

therein and no real property is involved in this action.

                                  FACTUAL ALLEGATIONS

I.      CHICAGO PRIORITIZES LOCAL CRIMEFIGHTING UNDER ITS
        WELCOMING CITY POLICY

        23.     Chicago is a metropolis of almost 3 million that has attracted migrants and

immigrants of every race, nationality, and creed for nearly two centuries. Chicago’s diverse

population requires a public safety strategy that respects all the City’s residents. One aspect of

that strategy—the Welcoming City Ordinance—has developed over the past few decades.



1       In light of Attorney General Sessions’s departure from office, his successor is
automatically substituted in the caption of this official capacity action under the Federal Rules.
See Fed. R. Civ. P. 25 (d). However, the identity of Mr. Sessions’s successor—and more
specifically, the purported installation of Matthew Whitaker as Acting Attorney General—is
contested, for the reasons noted herein. For ease of reference, Chicago has restyled this action as
Chicago v. Attorney General of the United States. See Fed. R. Civ. P. 17(d) (“A public officer
who sues or is sued in an official capacity may be designated by official title rather than by
name.”).

                                                 -8-
    Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 9 of 57 PageID #:247




       24.     The first formal iteration of the policy was announced by then-Mayor Harold

Washington in a 1985 Executive Order that provided that City officials would not “request

information about or otherwise investigate or assist in the investigation of the citizenship or

residency status of any person” unless required by other law to do so. Mayor Richard M. Daley

reiterated this policy upon taking office in April 1989.

       25.     In 2006, the Chicago City Council unanimously incorporated the policy into the

City’s Municipal Code by enacting the Welcoming City Ordinance. Among other things, the

Council cited its concern that local enforcement of federal immigration infractions would “cause

a chilling effect on crime prevention and solving if both witnesses and victims are called upon to

weigh a need to cooperate with local authorities against a fear of deportation, thereby

undermining long-standing efforts to engender trust and cooperation between law enforcement

officials and immigrant communities.” Like the executive orders that preceded it, the 2006

Ordinance prohibited City “agent[s]” and “agenc[ies]” from “request[ing] information about or

otherwise investigat[ing] or assist[ing] in the investigation of the citizenship or residency status

of any person unless such inquiry or investigation is required by Illinois State Statute, federal

regulation, or court decision.” It also barred disclosure of “information regarding the citizenship

or residency status of any person unless required to do so by legal process . . . .”

       26.     In 2012, Mayor Rahm Emmanuel and the Chicago City Council expanded the

Welcoming City Ordinance to address increasing federal requests to detain individuals suspected

of immigration-related offenses (also known as “immigration holds”) issued by U.S.

Immigration and Customs Enforcement (“ICE”). The expanded Welcoming City Ordinance

provides that Chicago will comply with an immigration hold only when it has an independent




                                                 -9-
    Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 10 of 57 PageID #:248




reason to believe that the subject poses a threat to public safety, such as if they have an

outstanding criminal warrant, or have been identified as a gang member.

       27.     The 2012 Welcoming City Ordinance reflects the City Council’s findings that

(1) “the cooperation of all persons, both documented citizens and those without documentation

status, is essential to achieve the City’s goals of protecting life and property, preventing crime

and resolving problems,” (2) “assistance from a person, whether documented or not, who is a

victim of, or a witness to, a crime is important to promoting the safety of all [of the City’s]

residents,” and (3) “[t]he cooperation of the City’s immigrant communities is essential to prevent

and solve crimes and maintain public order, safety and security in the entire City.” Chicago

Municipal Code § 2-173-005.

       28.     The current Welcoming City Ordinance, codified as Chapter 2-173 of the Chicago

Municipal Code, and the Chicago Police Department’s implementing policy, Special Order S06-

14-03, contain several key prohibitions relevant to this lawsuit.

        a.     Subject to certain exceptions for certain criminal suspects and gang members,2

               Section 2-173-042 prohibits City “agent[s]” or “agenc[ies]” from “arrest[ing],

               detain[ing] or continu[ing] to detain a person solely on the belief that the person is

               not present legally in the United States, or that the person has committed a civil

               immigration violation,” or doing so “based upon an immigration detainer, when

               such immigration detainer is based solely on a violation of a civil immigration

               law.”



2       Specifically, and as noted above, the Section 2-173-042 restrictions do not apply if the
subject of the ICE investigation “(1) has an outstanding criminal warrant; (2) has been convicted
of a felony in any court of competent jurisdiction; (3) is a defendant in a criminal case in any
court of competent jurisdiction where a judgment has not been entered and a felony charge is
pending; or (4) has been identified as a known gang member.”

                                                 -10-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 11 of 57 PageID #:249




        b.    Subject to the same exceptions, as well as an exception for “legitimate law

              enforcement purpose[s] . . . unrelated to the enforcement of a civil immigration

              law,” Section 2-173-042 also prohibits City “agent[s]” or “agenc[ies]” from,

              “while on duty, expend[ing] their time responding to ICE inquiries or

              communicating with ICE regarding a person’s custody status or release date,” or

              from “permit[ting] ICE agents access to a person being detained by, or in the

              custody of, the agency or agent” or “permit[ting] ICE agents use of agency

              facilities for investigative interviews or other investigative purpose.”

        c.    The prohibitions of Section 2-173-042 are implemented by Chicago Police

              Department (“CPD”) Special Order S06-14-03, which contains the same

              prohibitions, subject to the same exceptions, as Section 2-173-042.

        d.    Section 2-173-020 prohibits City “agent[s]” or “agenc[ies]” from “request[ing]

              information about or otherwise investigat[ing] or assist[ing] in the investigation of

              the citizenship or immigration status of any person unless such inquiry or

              investigation is required by Illinois State Statute, federal regulation, or court

              decision.”

        e.    Section 2-173-030 prohibits City “agent[s]” or “agenc[ies]” from “disclos[ing]

              information regarding the citizenship or immigration status of any person” unless

              “otherwise provided under applicable federal law,” the City is “required to do so

              by legal process,” or “such disclosure has been authorized in writing by the

              individual to whom such information pertains.”

       29.    Chicago’s official interpretation of the Welcoming City Ordinance—which was

expressly communicated to all City Departments in October 2017—is that the Welcoming City



                                               -11-
    Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 12 of 57 PageID #:250




Ordinance is not intended to prohibit or restrict any Chicago entity or official from sending to or

receiving from federal immigration authorities information concerning an individual’s

immigration status. Nor is it intended to enable the City to harbor undocumented individuals. It

is instead intended to prevent Chicago and its police officers from themselves enforcing federal

immigration law.

       30.     Chicago’s Welcoming City policy plays a vital role in strengthening the

relationship between Chicago’s government, its police force, and its immigrant communities.

This relationship is built city block by city block, and it is essential that Chicago’s police officers

have the flexibility they need to engage the immigrant communities in their crime-fighting

initiatives without projecting a constant threat of deportation. Social science research has

consistently shown that policies like the City’s Welcoming City policy are sound means of

building trust with immigrant communities and reducing crime. One recent review of relevant

literature concluded that “existing evidence supports the expansion of limited cooperation

policies” like Chicago’s Welcoming City Ordinance. 3 Another recent study found that “crime is

statistically significantly lower in sanctuary counties compared to nonsanctuary counties . . .

controlling for population characteristics.” 4 That conclusion is consistent with the lived

experience of untold police officers; as a broad coalition of police chiefs explained, “build[ing]

trusting and supportive relations with immigrant communities . . . is essential to reducing crime

and helping victims.” 5 By contrast, the idea that policies like Chicago’s encourage crime is a


3         Daniel E. Martinez, et al., Providing Sanctuary or Fostering Crime? A Review of the
Research on “Sanctuary Cities” and Crime, Sociology Compass (Oct. 7, 2017),
https://tinyurl.com/ybt2fyzv.
4         E.g., Tom K. Wong, Center for American Progress, The Effects of Sanctuary Policies on
Crime and the Economy 6 (2017), http://tinyurl.com/y75lsykd (emphasis added).
5      Press Release, Major Cities Chiefs Ass’n, U.S. Mayors, Police Chiefs Concerned with
Sanctuary Cities Executive Order (Jan. 25, 2017), http://tinyurl.com/y8zqhypw.

                                                 -12-
      Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 13 of 57 PageID #:251




“[m]yth”: “[S]tudies have found no support for the idea that immigrants are responsible for more

crime” or that “sanctuary policies lead to increased crime.” 6

         31.   Meanwhile, the perception that Chicago’s policies provide amnesty or

“sanctuary” to violent criminals is also false. As the Seventh Circuit recognized, Chicago’s

policy is designed to avoid local participation in federal immigration enforcement but “does not

interfere in any way with the federal government’s lawful pursuit of its civil immigration

activities, and presence in such localities will not immunize anyone to the reach of the federal

government. The federal government can and does freely operate in ‘sanctuary’ localities.” City

of Chicago v. Sessions, 888 F.3d 272, 281 (7th Cir. 2018). Moreover, Chicago makes exceptions

to this general non-participation policy for individuals most likely to present a threat to the

community, such as those with an outstanding criminal warrant and those who are known gang

members. MCC § 2-173-042 (enumerating exceptions); CPD Special Order S06-014-03 (same).

II.      THE BYRNE JAG PROGRAM, A NON-DISCRETIONARY FORMULA GRANT
         PROGRAM, PROVIDES LAW ENFORCEMENT FUNDING FOR CHICAGO

         32.   Congress created the current Byrne JAG program in 2005 by merging two

funding programs for state and local criminal justice initiatives. H.R. Rep. No. 109-233, at 88-

89 (2005). Those predecessor programs afforded state and local governments significant

discretion over their use of program funds. In combining the programs, Congress sought to give

grantees even “more flexibility to spend money for programs that work for them rather than to

impose a ‘one size fits all’ solution” for local policing. Id.

         33.   The Byrne JAG program’s design promotes local discretion by circumscribing the

Attorney General’s authority to impose federal policy priorities on grantees. The program



6    Benjamin Gonzalez et al., The Politics of Refuge: Sanctuary Cities, Crime, and
Undocumented Immigration, 9-10, 18-24, Urb. Aff. Rev. (2017), http://tinyurl.com/y8hb9fnc.

                                                 -13-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 14 of 57 PageID #:252




requires that the Attorney General “shall allocate” funds, 34 U.S.C. § 10156(d)(2)(A), “in

accordance with” a formula based on population and crime statistics, id. § 10152(a)(1). See id.

§ 10156(d)(2)(A).

       34.     Consistent with the nature of formula grants, the Byrne JAG statute limits the

Attorney General’s discretion over the program. He does not decide the amount of each grant.

Rather, the Attorney General must follow the statutory formula to determine allotments for each

state and local government. 34 U.S.C. § 10156. As part of this process, the Attorney General is

authorized to “reserve not more than 5 percent” of the funds allocated to the program for specific

purposes after a finding that such reservation is “necessary” to address “extraordinary increases

in crime” or to “mitigate significant programmatic harm” caused by the formula. Id. § 10157(b).

The statute authorizes no other deviations from the prescribed formula.

       35.     The Attorney General’s authority to define or modify the components of the

Byrne JAG application is similarly circumscribed. He may specify the “form” of the application.

34 U.S.C. § 10153(a). He may specify what “data, records, and information (programmatic and

financial)” applicants can be “reasonably” required to provide to ensure programmatic and

financial integrity. Id. § 10153(a)(4). He can “coordinat[e] with the National Institute of

Justice” to develop a mandatory “program assessment component” to measure the success of

funded programs. Id. § 10152(c). And he can require applicants to “comply with all provisions

of this part and all other applicable Federal laws.” Id. § 10153(a)(5)(D). There is no provision

authorizing him to alter the application’s components, or to add new policy requirements.

       36.     Byrne JAG applications have only one substantive component: A plan indicating

how the applicant will use its funds within one or more of eight broadly defined programmatic

areas, 34 U.S.C. § 10153(a)(6), ranging from “[l]aw enforcement” to “[d]rug treatment” to



                                               -14-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 15 of 57 PageID #:253




“crime victim” support, id. § 10152(a)(1)(A)-(H). An applicant is entitled to receive its Byrne

JAG allotment so long as it uses funds to advance “any one” of those objectives. Id.

§§ 10152(a)(1)-(2), 10153(a)(6)(B).

       37.     Indeed, federal law prohibits the Department of Justice from using the Byrne JAG

program to “exercise any direction, supervision, or control over any police force or any other

criminal justice agency of any State or any political subdivision thereof.” 28 U.S.C. § 10228.

       38.     Chicago has received Byrne JAG funds every fiscal year between 2005, the year

the program began, and 2017. In FY2016, Chicago received $2.33 million through the Byrne

JAG program. Chicago received its FY2017 award letter, awarding it $2.2 million, on August

20, 2018 (but, as explained herein, only after litigating for more than a year to enjoin the

immigration-related conditions that Attorney General Sessions unlawfully sought to impose on

the FY2017 funds).

       39.     Chicago has used Byrne JAG funds to support projects ranging from critical law

enforcement equipment and overtime to community policing outreach and engagement. Since

FY2005, for instance, Chicago has spent approximately $33 million in Byrne JAG funds to buy

nearly 1,000 police vehicles. Several of those projects have extended across multiple grant

years, including the Force for Good program, which began in 2011 and helps not-for-profit

organizations meet community needs in neighborhoods experiencing high rates of violent crime,

by providing services such as emergency shelter and clothing; youth mentoring and safe,

structured activities; and job training and placement. Most recently, Chicago has used Byrne

JAG funds to pay for ShotSpotter technology, which facilitates rapid police responses to

shooting incidents. Without Byrne JAG funds, Chicago would have to restrict or shut down

some or all of these programs, or else divert funds from other policing objectives to sustain them.



                                                -15-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 16 of 57 PageID #:254




       40.      Chicago plans to use its FY2018 Byrne JAG funds to increase its Bureau of

Detectives’ capacity to clear violent cases and bring shooters to justice. Those capacity-building

efforts include a planned investment in technology that will permit forensic analysis of mobile

devices; an initiative to digitize hard-copy records and make them searchable; prioritized case

and evidence review of homicides, nonfatal shootings, and cold cases to generate new

investigative leads; and advanced interview and investigation training for detectives. An

additional portion of the Byrne JAG funding will support the Force for Good program.

       41.     Eleven other local governments, including Cook County, the City of Evanston,

and the Village of Skokie, depend on Chicago’s Byrne JAG application for the funds they

receive through the program each year. Those subgrantees receive their own Byrne JAG funds

through Chicago’s application.

III.   THE ATTORNEY GENERAL TARGETS CHICAGO’S BYRNE JAG FUNDING

       A.      The Trump Administration And Attorney General Sessions Target So-Called
               Sanctuary Cities

       42.     Despite the soundness of Chicago’s policies—and despite the City’s sovereign

right to decide its own law enforcement priorities and strategies—the Trump Administration has

singled out Chicago and other so-called “sanctuary” jurisdictions. In his first week in office,

President Trump issued Executive Order 13768, which threatened to deny federal grants and take

enforcement actions against such jurisdictions. President Trump ordered DHS to publish weekly

lists of any municipalities that refused to comply with immigration hold requests, together with

lists of any undocumented immigrants arrested—but not necessarily convicted—for any non-

immigration offenses.




                                               -16-
    Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 17 of 57 PageID #:255




        43.     This executive order was later enjoined in large part—a ruling later affirmed by

the Ninth Circuit—for violating the constitutional Separation of Powers. City and County of San

Francisco v. Trump, 897 F.3d 1225, 1234-1235 (9th Cir. 2018).

        44.     From the early days of the Trump Administration, former Attorney General

Sessions personally led the charge against so-called “sanctuary” cities and focused special

attention and ire on Chicago. Less than two months into his tenure, Attorney General Sessions,

without any factual basis, labeled so-called sanctuary jurisdictions a “clear and ongoing threat to

public safety.” 7 He continued with this rhetoric in subsequent months, asserting that

“[s]anctuary cities put the lives and well-being of their residents at risk” and “give sanctuary to

criminals, not to law-abiding Americans.” 8 And over the objection of career attorneys, he

personally pushed the Department of Justice to develop policies that would target so-called

sanctuary cities.9

        45.     Attorney General Sessions singled out Chicago for special opprobrium. The very

same day that Chicago filed suit to challenge the unlawful FY2017 conditions, Attorney General

Sessions declared that “[t]o a degree perhaps unsurpassed by any other jurisdiction, the political

leadership of Chicago has chosen deliberately and intentionally to adopt a policy that obstructs




7      Press Release, U.S. Dep’t of Justice, Statement by Attorney General Jeff Sessions on the
U.S. Immigration and Customs Enforcement Declined Detainer Outcome Report (Mar. 20,
2017), http://tinyurl.com/ybrrnf8g.
8       Press Release, U.S. Dep’t of Justice, Department of Justice Reviewing Letters from Ten
Potential Sanctuary Jurisdictions (July 6, 2017), http://tinyurl.com/ybdhf7vy.
9       See Katie Benner, Justice Dept. Rank-and-File Tell of Discontent Over Sessions’s
Approach, NY Times (October 19, 2018), https://tinyurl.com/yd6trvzv (describing one instance
in which former Attorney General Sessions “directly questioned a career lawyer” at the
Department of Justice who expressed concern about the legal grounds for pursuing a particular
anti-sanctuary city policy).

                                                -17-
     Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 18 of 57 PageID #:256




this country’s lawful immigration system.” 10 He vowed to deny Chicago grant dollars unless it

complied with the conditions. 11 And he returned to this same theme again and again in speeches

across the country. In remarks in Miami in August 2017, he described Chicago’s “‘sanctuary’

policies” as a “sad example” of a supposed breakdown in the “respect for the rule of law.” 12 And

he asserted that “requir[ing]” Chicago to “reorder[] [its] law enforcement practice is exactly the

point!” of his policies. 13

        46.      Attorney General Sessions’ public criticism of so-called “sanctuary” cities

continued even in the face of numerous setbacks in federal court. Even after this Court and

others had enjoined his unlawful attempts to target those jurisdictions, his preoccupation with

jurisdictions like Chicago remained unbroken. In June 2018, he declared that “[s]anctuary

policies are terribly wrong” and vowed to “keep fighting” notwithstanding lawsuits from

“sanctuary cities like … Chicago” that challenged the imposition of conditions on the Byrne JAG

program.14 A few weeks later, in a speech in California, Attorney General Sessions even

suggested (with no evidence whatsoever) that sanctuary policies may lead to the “release [of]




10        Press Release, U.S. Dep’t of Justice, Statement by Attorney General Sessions on the City
of Chicago’s Lawsuit Against the U.S. Department of Justice (Aug. 7, 2017),
https://tinyurl.com/yan8j9ca.
11      Id.
12     Press Release, U.S. Dep’t of Justice, Attorney General Sessions Delivers Remarks on
Sanctuary Policies (Aug. 16, 2017), https://tinyurl.com/y7tyj3so.
13      Id.
14        Press Release, U.S. Dep’t of Justice, Attorney General Jeff Sessions Delivers Remarks at
Lackawanna College on Immigration and Law Enforcement Actions (June 15, 2018),
https://tinyurl.com/yac8f5nz.

                                                 -18-
     Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 19 of 57 PageID #:257




pedophiles, rapists, murderers, drug dealers, and arsonists back into the communities where they

had no right to be in the first place.” 15

        B.      Attorney General Sessions Targets The Byrne JAG Program

        47.     Soon after taking office, Attorney General Sessions began to turn his rhetoric into

action by targeting the Byrne JAG program. On July 25, 2017, he claimed that “[s]o-called

‘sanctuary’ policies make all of us less safe because they intentionally undermine our laws and

protect illegal aliens” and announced that he therefore would impose three conditions on a

grantee’s ability to receive its allotted Byrne JAG funds in order to “encourage these ‘sanctuary’

jurisdictions to change their policies.”16

        a.       The “notice” condition: The FY2017 awards contained a condition requiring

                 that, “when a local-government (or local-government-contracted) correctional

                 facility receives from DHS a formal written request . . . that seeks advance notice

                 of the scheduled release date and time for a particular alien in such facility, then

                 such facility will honor such request and—as early as practicable . . . —provide

                 the required notice to DHS.”

        b.       The “access” condition: The FY2017 awards also contained a condition

                 requiring that “agents of the United States acting under color of federal law in

                 fact are given access [to] a local-government (or local-government-contracted)

                 correctional facility for the purpose of permitting such agents to meet with




15     Press Release, U.S. Dep’t of Justice, Attorney General Sessions Delivers Remarks to the
Criminal Justice Legal Foundation (June 26, 2018), https://tinyurl.com/ydhx7ezm.
16     Attorney General Sessions, Statement Announcing Byrne JAG Conditions (July 25,
2017), https://tinyurl.com/y9ttqhsl.

                                                 -19-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 20 of 57 PageID #:258




                individuals who are (or are believed by such agents to be) aliens and to inquire as

                to such individuals’ right to be or remain in the United States.”

       c.       The “Section 1373 compliance” condition: In addition to the notice and access

                conditions, the FY2017 awards contained a requirement that the recipient certify

                its compliance with Section 1373.

       48.     In August 2017, Chicago sought a preliminary injunction to prevent Attorney

General Sessions from imposing those conditions on FY2017 Byrne JAG funds, on grounds that

the conditions were unconstitutional, ultra vires, and arbitrary and capricious.

       49.     Attorney General Sessions defended the notice and access conditions by arguing

that they were authorized by 34 U.S.C. § 10102(a)(6), which endows an Assistant Attorney

General with the power to “exercise such other powers and functions as may be vested in the

Assistant Attorney General pursuant to this chapter or by delegation of the Attorney General,

including placing special conditions on all grants.” He defended the Section 1373 compliance

condition by invoking 34 U.S.C. § 10153(a)(5)(D), which permits the Attorney General to

require a “certification” that “the applicant will comply with all provisions of this part and all

other applicable Federal laws.” He also suggested that all three conditions were meant to ensure

that state and local law enforcement would not impair the law-enforcement activities of the

federal government, including those federal activities contemplated by 8 U.S.C. §§ 1226(c),

1231(a)(1)(B), and 1231(a)(4).

       50.     This Court preliminarily enjoined the notice and access conditions, in large part

because Attorney General Sessions “fail[ed] to direct the Court to any textual authority within

the Byrne JAG statute itself” allowing him to impose the notice and access conditions. City of

Chicago v. Sessions, 264 F. Supp. 3d 933, 941 (N.D. Ill. 2017). The Court did not preliminarily



                                                 -20-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 21 of 57 PageID #:259




enjoin the Section 1373 compliance condition. Attorney General Sessions took an interlocutory

appeal from the preliminary injunction order, and the Seventh Circuit affirmed, unanimously

holding that the notice and access conditions were ultra vires and unlawful and that Attorney

General Sessions’ reading of Section 10102(a)(6) as authorizing those conditions was “contrary

to the plain meaning of the statutory language.” City of Chicago v. Sessions, 888 F.3d 272, 284

(7th Cir. 2018).

       51.     This Court ultimately granted summary judgment in Chicago’s favor on all three

conditions, concluding in July 2018 that each of the notice, access, and Section 1373 compliance

conditions was ultra vires and unconstitutional. See Mem. Op. and Order, City of Chicago v.

Sessions, No. 1:17-cv-05720 (N.D. Ill.), ECF No. 198, at 58 (attached as Ex. A). On the notice

and access conditions, the Court adopted “the same reasons stated in [its] preliminary injunction

ruling and the Seventh Circuit’s opinion.” Id. at 36-37. On the Section 1373 compliance

condition, the Court concluded that, particularly in light of the Supreme Court’s intervening

decision in Murphy v. NCAA, 138 S. Ct. 1461 (2018), Section 1373 violated Tenth Amendment

anti-commandeering principles by tying Chicago’s hands in managing city personnel and city

policy. Id. at 32-34. Having held Section 1373 unconstitutional, the Court concluded that the

Attorney General lacked authority to require compliance with Section 1373 as an “applicable

federal law” under the Byrne JAG statute. Id. at 40.

       52.     This Court’s final judgment declared each of the notice, access, and Section 1373

compliance conditions ultra vires and a violation of the constitutional principle of separation of

powers and set the conditions aside under the Administrative Procedure Act as unlawful. See

Final Judgment and Order, City of Chicago v. Sessions, No. 1:17-cv-05720 (N.D. Ill.), ECF No.

211, at 2 (attached as Ex. B). It also permanently enjoined the Attorney General from “denying



                                               -21-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 22 of 57 PageID #:260




or delaying issuance of any FY 2017 Byrne JAG award insofar as that denial or delay” was

based on the notice, access, or compliance condition, and prohibited the Attorney General from

“using the Conditions in any FY 2017 Byrne JAG award document, delaying the processing or

approval of a recipient’s requests to draw upon the FY 2017 Byrne JAG funds based on the

Conditions, and enforcing the Conditions against FY 2017 Byrne JAG recipients, regardless of

whether those Conditions appeared in FY 2017 Byrne JAG award documents.” Id. at 3.

       53.     During the remedy phase, Chicago expressed concern that the FY2018 Byrne

JAG grant would contain the same provisions and asked the Court to issue an injunction

covering future grant awards. The Court declined to do so but warned that attorney’s fees would

likely be appropriate if the Attorney General once again forced Chicago to sue to prevent

imposition of the same unlawful conditions.

       C.      The Justice Department Expresses Concern That Chicago Does Not Comply
               With Section 1373 But Refuses To Make A Final Determination

       54.     Because this Court determined that Section 1373 was unconstitutional and thus

that the Section 1373 compliance condition was not authorized in the first place, it did not take

up the question whether Chicago actually complies with Section 1373. But Chicago has always

maintained that it does comply.

       55.     The Justice Department began requiring Byrne JAG grantees to certify

compliance with Section 1373 in FY2016, and Chicago did so at that time. In a May 2016 report

by the Department of Justice’s Office of Inspector General, the Department suggested that the

Welcoming City Ordinance, which prohibits City employees from sharing immigration status

information with federal agents unless “otherwise provided under applicable federal law,”

Chicago Municipal Code § 2-173-030, contains “a potential ambiguity” as to its “proper

construction” such that the “saving clause” contained in the Ordinance might be unclear.


                                               -22-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 23 of 57 PageID #:261




        56.     Since that report, Chicago has exchanged multiple letters with the Department of

Justice concerning Chicago’s compliance with Section 1373. On April 21, 2017, the Department

sent letters to Chicago and eight other jurisdictions, informing Chicago that it was “required to

submit documentation … that validates that your jurisdiction is in compliance with 8 U.S.C.

§ 1373.” Chicago responded in July 2017, explaining that the Ordinance’s “saving clause” in

fact “makes clear than an individual’s citizenship or immigration status information will not be

kept confidential if federal law provides otherwise.” In October 2017, the Department of Justice

sent another letter, stating among other things that it had “determined that [Chicago] appears to

have laws, policies, or practices that violate 8 U.S.C. § 1373.” The letter was based on the

premise that Section 1373 applies not only to the sharing of “information regarding immigration

status,” but also information “regarding a person’s custody status or release date.” Chicago sent

another response, disagreeing with the Department’s interpretation of the relevant statutory text,

but reporting that, “[i]n the interest of resolving this issue,” it had sent written notice to City

department heads “instructing them to share with their officers and employees Chicago’s

interpretation of the [Welcoming City Ordinance] and explanation of its compliance with Section

1373.” See Letter from Edward Siskel, Corporation Counsel, City of Chicago, to Alan R.

Hanson, Acting Assistant Attorney General, Office of Justice Programs, U.S. Dep’t of Justice

(October 27, 2017) (attached as Ex. C).

        57.     The Department of Justice nevertheless sent Chicago another letter in January

2018, announcing that “the Department remains concerned that your jurisdiction’s laws, policies,

or practices may violate section 1373, or, at a minimum, that they may be interpreted or applied

in a manner consistent with section 1373.” The letter requested that Chicago produce “[a]ll

documents reflecting any orders, directives, instructions, or guidance to your law enforcement



                                                  -23-
     Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 24 of 57 PageID #:262




employees …, that were distributed, produced, and/or in effect during the relevant timeframe,

regarding whether and how these employees may, or may not, communicate” with federal

agents. Chicago timely responded to the Department’s request on February 23, 2018 by

voluntarily providing the Department with copies of responsive documents. In the spirit of

transparency, Chicago accompanied that response with an expedited FOIA request for

documents related to the Department’s interpretation of Section 1373.

        58.      To date, Chicago has neither received a final determination of compliance with

Section 1373 nor any documents in response to its FOIA request.

        D.       The Trump Administration Adopts Controversial Immigration Enforcement
                 Strategies That Prompt Public Criticism From Local Officials, Including In
                 Chicago

        59.      Beyond the Byrne JAG program, the Trump Administration has adopted

aggressive immigration enforcement tactics that target noncitizens in so-called “sanctuary”

jurisdictions.

        60.      One especially controversial strategy deployed by the Trump Administration

involves targeting noncitizens inside courthouses, including noncitizens on official business at

the courthouse, to seek a protective order, testify as a witness, or other reasons.17 The prior

Administration had allowed limited immigration enforcement at courthouses for noncitizens

fitting within certain “enforcement priorities,” such as threats to national security, public safety,




17        E.g., Steve Coll, When a Day in Court Is a Trap for Immigrants, THE NEW YORKER
(Nov. 8, 2017), https://tinyurl.com/ybv355d3; see also, e.g., Brittany Mejia and Jazmine Ulloa,
ICE arrests in courtrooms escalate feud between California and Trump administration over
immigration policy, L.A. TIM ES (Aug. 29, 2018), https://tinyurl.com/y6v8bjvh; Maria Cramer,
ICE Courthouse Arrests Worry Attorneys, Prosecutors, BOSTON GLOBE (June 16, 2017),
https://tinyurl.com/y9wsyyqq.

                                                 -24-
     Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 25 of 57 PageID #:263




and border security,18 but the Trump Administration does not observe these limitations on

enforcement in courthouses. 19 The Trump Administration does not consider a courthouse to be a

“sensitive location.”

        61.      The Trump Administration has expressly linked this strategy of targeting people

in courthouses to its disagreement with Chicago’s Welcoming City ordinance and other similar

local policies. According to ICE, “courthouse arrests seem to be occurring more frequently”

because “some law enforcement agencies no longer honor ICE detainers or limit ICE’s access to

their detention facilities.” 20

        62.      The Trump Administration has targeted other sensitive locations as well, arresting

noncitizens as they drop their children off for school or as they leave a hospital. 21 Although the

Administration’s policy purportedly is to “generally . . . avoid[]” taking enforcement actions at

schools, medical facilities, places of worship, religious ceremonies, or public demonstrations,

ICE expressly permits such enforcement actions under certain circumstances. 22



18       U.S. Immigration and Customs Enforcement, Fact Sheet: Frequently Asked Questions -
Existing Guidance on Enforcement Actions at or Focused on Sensitive Locations (July 15, 2016),
https://www.dhs.gov/news/2016/07/15/fact-sheet-frequently-asked-questions-existing-guidance-
enforcement-actions-or.
19    See U.S. Immigration and Customs Enforcement, FAQ on Sensitive Locations and
Courthouse Arrests, https://www.ice.gov/ero/enforcement/sensitive-loc.
20      Id.; see also id. (“[T]he increasing unwillingness of some jurisdictions to cooperate with
ICE in the safe and orderly transfer of targeted aliens inside their prisons and jails has
necessitated additional at-large arrests.”).
21        E.g., Andrea Castillo, Immigrant arrested by ICE after dropping daughter off at school,
sending shockwaves through neighborhood, L.A. TIM ES (March 3, 2017),
https://tinyurl.com/y76yn949; Scott Neuman and John Burnett, 10-Year-Old Girl Is Detained By
Border Patrol After Emergency Surgery, NPR (Oct. 26, 2017), https://tinyurl.com/yd2ufsgj;
Christie Duffy, 2 dads nabbed by ICE as they drop off kids at NJ school; 3rd takes shelter in
church, PIX11 (Jan. 25, 2018), https://tinyurl.com/ycjz7f4w.
22    U.S. Immigration and Customs Enforcement, FAQ on Sensitive Locations and
Courthouse Arrests, https://www.ice.gov/ero/enforcement/sensitive-loc.

                                                -25-
     Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 26 of 57 PageID #:264




        63.    Chicago Mayor Rahm Emanuel has stated unequivocally that it is City policy not

to permit ICE to enforce federal immigration law in Chicago schools. 23 It is essential to the

values embodied in the Welcoming City Ordinance that Chicago and its officials remain free to

speak out publicly and forcefully against attempts by the Trump Administration to arrest

noncitizens at sensitive locations, including courthouses, schools, medical facilities, places of

worship, religious ceremonies, and public demonstrations. The Board President of Cook County

(which is a Byrne JAG sub-grantee of Chicago) has also issued a formal proclamation

specifically opposing ICE’s courthouse arrests after a resident who has previously received

protection from immigration enforcement activity under the Deferred Action for Childhood

Arrivals (DACA) program was wrongfully detained in the Cook County courthouse in Skokie

after appearing for a minor traffic violation.24 Chicago and its subgrantees will continue to speak

out against wrong-headed immigration enforcement strategies that sow fear and chaos in local

courthouses, schools, hospitals, and places of worship.

        E.     The Trump Administration Advances A Radical New Interpretation Of 8
               U.S.C. § 1324

        64.    While the litigation over the FY2017 conditions on the Byrne JAG Program was

pending, the Trump Administration sought to weaponize another provision of the U.S. Code

against jurisdictions seeking to prioritize local law enforcement over enforcement of civil

immigration law.




23        See Press Conference (September 6, 2017),
https://livestream.com/chicagosmayor/press/videos/162377651 (“ICE will not go to our
schools.”).
24     Carrie Frillman, Cook Co. President Urges Trump To Stop ICE Arrests In Courthouses,
P ATCH (Feb. 7, 2018), https://tinyurl.com/y8rdp8vb.

                                                -26-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 27 of 57 PageID #:265




        65.     During a January 4, 2018, interview on Fox News, then-Acting Director of U.S.

Immigrations and Customs Enforcement Thomas Homan said that he had asked the Department

of Justice to “[l]ook into criminal charges for elected officials with sanctuary policies, as they are

harboring illegal aliens, according to 8 U.S.C. § 1324.” Kirstjen Nielsen, the Secretary of

Homeland Security, confirmed during testimony before the Senate Judiciary Committee on

January 16, 2018, that “the Department of Justice is reviewing what avenues may be available”

to charge elected officials in so-called sanctuary jurisdictions.

        66.     In the nearly seventy years since 8 U.S.C. § 1324 was enacted, the federal

government has never attempted to prosecute an elected official acting in their official capacity

for violation of that statute. For much of this time, cities such as Chicago declined to participate

in federal immigration enforcement without any indication that doing so violated any criminal

statute. This attempt by the Trump Administration to criminalize the policy choices of local

governments represents a significant threat to the ability of cities such as Chicago to enact

policies intended to foster public safety.

        F.      Attorney General Sessions Seeks To Impose The Same Unlawful Conditions
                (Plus Two New Ones) On FY2018 Byrne JAG Grants

        67.     Notwithstanding over a year of litigation before this Court and this Court’s clear

rulings invalidating its approach, the Department of Justice’s FY2018 Byrne JAG Local

Solicitation and required certifications (attached as Exs. F-I) reflect Attorney General Sessions’

decision to re-impose the FY2017 notice, access, and 1373 conditions, as well as several new

conditions similarly designed to impress state and local officers into the service of federal

immigration-enforcement priorities. Those conditions are described in further detail below.

        68.     Chicago submitted an application for FY2018 Byrne JAG funding, but refused to

certify it would comply with the unlawful conditions.


                                                 -27-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 28 of 57 PageID #:266




       69.     Attorney General Sessions began issuing FY2018 Byrne JAG grants in early

October 2018. The conditions announced in the FY2018 Local Solicitation appeared in FY2018

Byrne JAG award letters issued at this time.

       70.     By October 12, 2018, the Department had issued 752 FY2018 local awards,

totaling almost $59 million—representing 70% of the local funding available for FY2018 and

over 65% of the eligible jurisdictions. But Chicago still had not received notification of its

FY2018 award or of when it might expect to receive its award. Chicago therefore commenced

this action in an attempt to obtain the FY2018 Byrne JAG grant to which it is entitled.

       G.      Attorney General Sessions Resigns And The President Unlawfully Directs
               Matthew Whitaker To Act As Attorney General

       71.     Meanwhile, on November 7, 2018, Attorney General Sessions resigned at the

request of the President.

       72.     Federal law directs that upon the Attorney General’s resignation the Deputy

Attorney General is empowered to “exercise all the duties” of the office of the Attorney General.

5 U.S.C. § 508. Federal law further provides for other high-ranking, Senate-confirmed Justice

Department officials to exercise such duties should the Deputy Attorney General be unavailable

to do so.

       73.     Notwithstanding the clear requirements of federal law, the President directed Mr.

Whitaker, Attorney General Sessions’ chief of staff, to act as the Attorney General. The

Attorney General’s chief of staff is not in the statutory line of succession.

       74.      Nor was Mr. Whitaker appointed to his role as Attorney General Sessions’ chief

of staff with the advice and consent of the Senate. The Appointments Clause of the U.S.

Constitution requires that the appointment of principal officers of the United States, such as the

Attorney General, be with the advice and consent of the Senate.


                                                 -28-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 29 of 57 PageID #:267




        75.    There are no fewer than seven Department of Justice officials, including Deputy

Attorney General Rosenstein and Solicitor General Noel Francisco, who were nominated by

President Trump and appointed pursuant to the Appointments Clause to offices in the statutory

line of succession for the office of the Attorney General. Numerous other officials currently

serving in the Department of Justice have also been confirmed to their roles by the Senate. The

President has not explained why none of these constitutionally appointed officers could fulfil the

duties of the Attorney General. Nor has he claimed any exigency that would justify even

temporarily installing an unconfirmed Department of Justice employee into a cabinet-level

position.

        H.     The Department Imposes Unlawful Conditions On Chicago’s FY2018 Byrne
               JAG Award

        76.    On November 20, 2018—more than a month after Chicago commenced this

action, and almost two weeks into Mr. Whitaker’s supposed tenure as Acting Attorney

General—Chicago received notification of its FY2018 Byrne JAG grant award.

        77.    The notification confusingly states that it was issued “[o]n behalf of Attorney

General Jefferson Sessions III,” who had resigned thirteen days before the notification was sent.

        78.    Four of the immigration-related conditions contained in Chicago’s FY2018 award

are materially identical to the FY2017 Byrne JAG conditions this Court has already held

unlawful and set aside. On that basis alone, the Attorney General—whoever that may be—is

precluded from defending the conditions.

        79.    The Department of Justice—under the direction of Attorney General Sessions—

announced on November 3, 2018 that it would not “use or enforce” those repeat conditions, but

reserved the right to do so “[i]f the posture of the pending litigation changes (or if the pending

litigation is resolved) in a manner such that DOJ decides to use or enforce any or all of [the


                                                -29-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 30 of 57 PageID #:268




repeat conditions].” Special Notice Re: FY 2018 Byrne JAG award conditions 41-43 and 45-47

(attached as Ex. E). This reservation of the right to impose the illegal conditions means that,

despite this Court’s extremely clear admonition that the Attorney General should not reimpose

those very conditions, Chicago did not obtain its FY2018 Byrne JAG award when other

jurisdictions did and cannot obtain those funds free and clear. Accordingly, Chicago was forced

to sue again on the same conditions and should receive its attorney’s fees and costs for having to

do so.

         80.   The repeated conditions are, as mentioned, materially identical to those already

enjoined and held unlawful by this Court:

         81.   The “Section 1373 compliance condition”: Chicago’s FY2018 award requires

that the “program or activity” funded under Chicago’s Byrne JAG award comply with 8 U.S.C.

§ 1373(a) and (b) and that the Chief Legal Officer of the recipient execute a certification

(attached as Ex. F) declaring the “program or activity” in compliance with those provisions. Ex.

D ¶¶ 41-42. This condition is materially identical to the FY2017 Section 1373 compliance

condition.

         82.   The “Section 1644 compliance condition”: Chicago’s FY2018 award requires

that the “program or activity” funded under Chicago’s Byrne JAG award comply with 8 U.S.C.

§ 1644 and that the Chief Legal Officer of the recipient execute a certification declaring the

“program or activity” in compliance with that provision (attached as Ex. F). Ex. D ¶¶ 41-42.

This condition is materially identical to the FY2017 Section 1644 compliance condition, because

8 U.S.C. § 1644 proscribes the exact same conduct as 8 U.S.C. § 1373.

         83.   The “FY2018 notice condition”: Chicago’s FY2018 award requires Chicago to

“provide—as early as practicable … —advance notice to [federal immigration officials] of the



                                                -30-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 31 of 57 PageID #:269




scheduled release date and time for a particular alien, if a State or local government (or

government-contracted) correctional facility receives from [a federal immigration authority] a

formal written request pursuant to the INA that seeks such advance notice.” Ex. D ¶ 46. The

conduct required by this condition is identical to the conduct Attorney General Sessions

attempted to require with the FY2017 notice condition.

       84.     The “FY2018 access condition”: Chicago’s FY2018 award requires Chicago to

permit “access to any State or local government (or government-contracted) correctional facility

by such agents for the purpose [of] ‘interrogat[ing] any alien or person believed to be an alien as

to his [or her] right to be or to remain in the United States.’” Ex. D ¶ 45. The conduct required

by this condition is identical to the conduct Attorney General Sessions attempted to require with

the FY2017 access condition.

       85.     In addition to these revived conditions, Chicago’s FY2018 Byrne JAG award

contains a new unlawful condition, and an additional mandatory certification, each of which is

intended to deny funds to cities like Chicago that seek nothing more than to exercise their right

to opt out of participation in federal immigration enforcement.

       86.      The “harboring” condition: Chicago’s FY2018 Byrne JAG award prohibits

Chicago from “direct[ly] or indirect[ly]” attempting to “conceal, harbor, or shield from

detection” any undocumented immigrant by publicly disclosing federal law enforcement

information, even where doing so would not violate any statute. Ex. D ¶ 44. The award letter

attempts to justify this condition as being “[c]onsistent with the purposes and objectives of

federal law enforcement statutes and federal criminal law.” As written, this condition would

appear to prohibit Chicago and its subgrantees from publicly criticizing ICE enforcement

strategies that involve targeting City residents at courthouses, schools, and other sensitive



                                                -31-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 32 of 57 PageID #:270




locations, in violation of the City’s stated policies and in contravention of the spirit of the

Welcoming City Ordinance and fundamental principles of decency and public order. The

condition also would require Chicago to monitor its subgrantees to ensure their compliance with

this condition. Ex. D ¶ 44(2).

        87.     The “additional certification” condition: In addition to certifying compliance

with Section 1373 and 1644, the FY2018 Byrne JAG Local Solicitation requires the Chief Legal

Officer of a FY2018 Byrne JAG applicant to execute a “Certification Relating to 8 U.S.C.

§§ 1226(a) & (c), 1231 (a), 1324(a), 1357(a), & 1366(1) & (3)” (attached as Ex. G). The Chief

Executive Officer, in turn, is required to execute “Certifications and Assurances by the Chief

Executive of the Applicant Government” (attached as Ex. H) that adopts this certification by the

Chief Legal Officer. Ex. D ¶ 61. The Chief Legal Officer certification represents that “neither

the jurisdiction nor any entity, agency, or official of the jurisdiction has in effect, purports to

have in effect, or is subject to or bound by, any law, rule, policy, or practice that would apply to

the ‘program or activity’ to be funded … that would or does—(a) impede the exercise by federal

officers of authority under 8 U.S.C. § 1357(a); or (b) impede the exercise by federal officers of

authority relating to 8 U.S.C. § 1226(a) or (c), 8 U.S.C. § 1231(a), or 8 U.S.C. § 1366(1) or (3).”

Ex. G. As with the repeat conditions, the Attorney General has temporarily withdrawn this

condition, but reserved the right to reimpose it “[i]f the posture of the pending litigation changes

(or if the pending litigation is resolved) in a manner such that DOJ decides to use or enforce any

or all of [the repeat conditions].” Ex. E.

        88.     These conditions have no legal basis. Moreover, all the conditions are invalid

because Mr. Whitaker lacked the authority to serve as Acting Attorney General when he imposed

the conditions on Chicago.



                                                  -32-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 33 of 57 PageID #:271




IV.    THE UNLAWFUL NEW CONDITIONS HAVE INJURED AND CONTINUE TO
       INJURE CHICAGO

       89.     By imposing the unlawful conditions on the Byrne JAG program, Attorney

General Sessions sought to pressure cities into abandoning their longstanding public safety

priorities, on pain of losing critical formula grant funds that would otherwise support officer

safety, community empowerment, and innovative countermeasures in the fight against gun

violence.

       90.     The Department of Justice under purported acting Attorney General Whitaker has

continued this strategy, including by seeking to impose unlawful conditions on Chicago’s

FY2018 Byrne JAG grant award.

       91.     The imposition of these unlawful conditions through the Byrne JAG program

injures Chicago by hindering the City’s sovereign ability to develop and deploy effective

policing policy without regard to the constraints imposed by the conditions. In addition, the

conditions injure Chicago in myriad specific ways set forth below.

       92.     The Department’s delay in issuing Chicago its FY2018 award deprived Chicago

and its sub-grantees of access to critically needed law enforcement funding and forced Chicago

to file this lawsuit to obtain its funding. And, by continuing to reserve the right to reimpose the

conditions already held unlawful and by insisting that Chicago acquiesce in an equally unlawful

“harboring” condition, the Department continues to threaten Chicago and its sub-grantees with

the loss of the award that was issued only as a result of this lawsuit. Finally, by forcing Chicago

to sue to force the Department even to issue an award letter and temporarily withdraw the repeat

unlawful conditions, the Department has demonstrated that it will continue to subject Chicago to

such delays and deprivations in subsequent years unless this Court orders otherwise.




                                                -33-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 34 of 57 PageID #:272




       93.     Although the Department has declared that it will not “use or enforce” the

unlawful FY2018 conditions carried over from FY2017, it has reserved the right to impose them

at some unspecified point in the future. The voluntary and assertedly temporary decision not to

enforce the repeat conditions does not redress Chicago’s injury. So long as the Attorney General

reserves the right to impose these conditions, Chicago is in danger of the harms described below.

       94.     To date, the Department has refused to finally determine whether Chicago

complies with Section 1373 (and therefore also Section 1644). Instead, it has expressed a vague

concern that Chicago has some heretofore unidentified policy that contradicts its official

interpretation of the Welcoming City Ordinance and put forth an unprincipled and overbroad

definition of “immigration status information” that encompasses a detainee’s custody status and

release date. Despite refusing to provide clear guidance on what Sections 1373 and 1644

require, the Department continues to insist that Byrne JAG applicants’ chief legal and executive

officers execute certifications—under express penalty of “criminal prosecution,” or “civil

penalties and administrative remedies for false claims”—that their jurisdictions comply with

Sections 1373 and 1644. This uncertainty has clouded the City’s ability to apply for funds.

       95.     The uncertainty regarding the Department’s interpretation of Section 1373 and

1644 also has given rise to a fear of prosecution or other adverse legal action. In the first week

following his inauguration, President Trump ordered the Attorney General to take “appropriate

enforcement action against any entity that violates [Section] 1373,” Executive Order No. 13,768

§ 9(a), which Attorney General Sessions interpreted to mean filing civil preemption actions

against jurisdictions he believes violate Section 1373. See Opp. Mot. Prelim. Inj., Richmond v.

Trump, No. 3:17-cv-01535 (N.D. Cal.), ECF No. 16, at 8-9, 22. Carrying out that threat, the

Department of Justice sued the State of California based in part on Section 1373 to try to force



                                                -34-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 35 of 57 PageID #:273




California to abandon its immigration-related policies. See United States v. State of California,

No. 2:18-cv-00490 (E.D. Cal.). Chicago reasonably believes that the Department may pursue

similar enforcement litigation against Chicago.

        96.     The additional certification requirement poses the same problems. While Chicago

is confident that it does not “impede” the federal government’s exercise of authority under 8

U.S.C. §§ 1226(a) or (c), 1231(a)(4), 1357(a) or 1366(1) or (3), it has well-founded concerns,

based on the Trump Administration’s history of targeting Chicago, that the Administration may

put forth a new, broad interpretation of those provisions, designed to ensnare Chicago or its

officials in a dispute over the validity of those certifications.

        97.     The new “harboring” condition also threatens to chill the speech of City officials

who disagree with the federal government’s controversial immigration enforcement strategies,

such as targeting noncitizens at courthouses, schools, hospitals, or places of worship in so-called

“sanctuary” jurisdictions. The City and its sub-grantees have publicly criticized such practices in

the past and will publicly criticize them again in the future. But Chicago has well-founded

concerns that the Department will consider such criticism a violation of the Department’s vague

prohibition on “direct[ly] or indirect[ly]” attempting to “conceal, harbor, or shield from

detection” any undocumented noncitizens by publicly disclosing federal law enforcement

information. And those concerns are heightened by the suggestions from the former Acting

Director of ICE and the current Secretary of Homeland Security that the Administration is

considering criminally prosecuting elected officials in so-called sanctuary jurisdictions on the

theory that Welcoming City-style policies violate the federal anti-harboring statute, 8 U.S.C.

§ 1324. This unauthorized attempt to silence City officials from commenting on the affairs of




                                                  -35-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 36 of 57 PageID #:274




courthouses, schools, hospitals, and public spaces within the City strikes directly at the City’s

right to self-government.

       98.     More fundamentally, complying with the FY2018 conditions would undermine

public safety in Chicago. The Welcoming City Ordinance assists effective policing by building

trust between law enforcement officers and the immigrant community. Conversely, policing

suffers when members of that community, whatever their immigration status, do not feel free to

report crimes, assist in investigations, or testify as witnesses. Purported acting Attorney General

Mr. Whitaker’s insistence that Chicago abandon its existing policies, that Chicago give

immigration enforcement agents on-demand access to its detention facilities to investigate

potential civil immigration violations, and that Chicago detain individuals solely so that they can

be investigated for possible civil immigration violations would undermine crucial public trust,

cut local law enforcement efforts off at the knees, and make everyone in Chicago less safe.

       99.     Chicago now faces the prospect of a severe federal incursion on its sovereignty.

Chicago could abandon its attempts to preserve the policymaking autonomy afforded it under our

federal system, in hopes that the Attorney General award Chicago the funds promised it by

Congress. Given the dogged refusal to award Chicago funds to which it has a plain statutory

entitlement, even such a dramatic reversal may not bring Chicago the law enforcement funds it

needs. Or Chicago could continue its decades-long focus on policies that further the best

interests of its residents and officers but lose out on funds it has long used to fund critical law-

enforcement needs. The use of the federal government’s coercive power in this manner causes a

deep and irreparable injury to Chicago’s sovereignty, and to our federal system.

       100.    Moreover, whichever decision Chicago ultimately makes, its residents and police

force will be immediately and irreparably harmed. If Chicago accepts the unlawful conditions, it



                                                 -36-
     Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 37 of 57 PageID #:275




will forfeit decades’ worth of trust and goodwill that its police force has built in the communities

it serves. And as those decades of experience show, that kind of trust, once lost, is lost forever.

Alternatively, if Chicago asserts its right to determine its own policy and refuses to certify

compliance with the Department’s new and unlawful conditions, it (and the eleven other

jurisdictions that depend on Chicago’s application for their Byrne JAG funds) will forever forfeit

the FY2018 Byrne JAG grant monies—monies that are critical to Chicago’s community policing

operation and that purchase essential and life-saving equipment for Chicago and its neighboring

jurisdictions. Even if Chicago and its neighbors could later obtain those funds, the damage

would have already been done in the months or years their police forces and residents will have

spent without crucial equipment and services.

V.      THE ATTORNEY GENERAL IS NOW PRECLUDED FROM DEFENDING
        MOST OF THE FY2018 BYRNE JAG CONDITIONS

        101.   The Attorney General is precluded from relitigating claims and issues resolved in

the FY2017 litigation brought by Chicago—namely, the legality of the Section 1373 compliance,

Section 1644 compliance, notice, and access conditions on the Byrne JAG program—with regard

to the FY2018 Byrne JAG awards or any future Byrne JAG awards. All of the legal

requirements for preclusion are met here.

        102.   The FY2018 versions of those conditions are materially identical to the FY2017

versions this Court has already enjoined as unlawful. The FY2018 Section 1373 and Section

1644 compliance conditions are no different than the FY2017 Section 1373 condition, because

Section 1644 proscribes the same conduct as Section 1373. And the FY2018 notice and access

conditions, though framed slightly differently, require the same conduct as the FY2017 notice

and access conditions—providing 48 hours’ advance notice to federal immigration authorities of

the scheduled release date and time of identified individuals and allowing federal officials on-


                                                -37-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 38 of 57 PageID #:276




demand access to individuals in Chicago’s custody for purposes of immigration-related

interrogation.

          103.   The validity of the FY2017 Section 1373, notice, and access conditions was not

just actually litigated in a prior lawsuit—it was the central issue in the FY2017 litigation.

          104.   This Court’s final judgment critically depended upon its determination that the

FY2017 Section 1373, notice, and access conditions were unlawful. That order set aside each of

the three FY2017 conditions based on this Court’s conclusion the Attorney General could not

lawfully impose any of those conditions.

          105.   Finally, the Attorney General was fully represented in the FY2017 litigation by

capable lawyers from the Department of Justice.

   COUNT ONE: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C.
                         § 706 (ULTRA VIRES)

          106.   Chicago incorporates by reference the allegations of the preceding paragraphs.

          107.   The Department of Justice may exercise only authority conferred by statute. See

City of Arlington, Tex. v. FCC, 569 U.S. 290, 297 (2013); see also 5 U.S.C. § 706(2)(C).

          A.     The FY2018 Notice And Access Conditions Are Ultra Vires

          108.   Notwithstanding this Court’s order setting aside the materially identical FY2017

notice and access conditions, Attorney General Sessions sought to impose FY2018 conditions

requiring identical conduct. Purported acting Attorney General Whitaker has continued this

policy.

          109.   The Court’s prior determination that the notice and access conditions are

unlawful, in a lawsuit involving the same parties and the same underlying federal grant program,

is conclusive here. The Attorney General is therefore precluded from relitigating the lawfulness

of the notice and access conditions.


                                                 -38-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 39 of 57 PageID #:277




        110.   Even as an initial matter, the Attorney General lacks statutory authority to

condition Byrne JAG funds on the FY2018 notice and access conditions. Indeed, such authority

is at odds with the text, structure, and purpose of the Byrne JAG statute, as this Court and the

Seventh Circuit have held. The FY2018 notice and access conditions cannot stand.

        111.   As a direct and proximate result of those unlawful conditions, Chicago will be

forced to accept unlawful and unconstitutional grant conditions or forgo Byrne JAG funds and

shut down the programs they support.

        112.   Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that the Attorney General is without authority to impose the FY2018 notice and

access conditions on Byrne JAG funds (or materially identical conditions in future grant years),

an order that those conditions be set aside, and an injunction preventing those conditions from

going into effect.

        113.   Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 notice or access

conditions).

        114.   Pursuant to 28 U.S.C. § 2412(d)(1)(A), Chicago is entitled to an award of its

costs, attorney’s fees, and expenses associated with this litigation. The attempt to impose the

FY2018 notice and access conditions on Chicago is not substantially justified given this Court’s

order setting aside materially identical conditions Attorney General Sessions attempted to

impose on FY2017 Byrne JAG funds.

        115.   Pursuant to 28 U.S.C. § 2412(b), Chicago is entitled to an award of its costs,

attorney’s fees, and expenses associated with this litigation. The attempt to impose the FY2018



                                                -39-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 40 of 57 PageID #:278




notice and access conditions on Chicago notwithstanding this Court’s order setting aside

materially identical conditions from FY2017 demonstrates bad faith and an attempt to undermine

or avoid this Court’s permanent injunction in Chicago’s FY2017 suit.

       B.      The Section 1373 And Section 1644 Compliance Conditions Are Ultra Vires

       116.    The Court’s prior determination that the Section 1373 compliance condition is

unlawful, in a lawsuit involving the same parties and the same underlying federal grant program,

is conclusive here as to both the Section 1373 compliance condition and the substantively

identical Section 1644 compliance condition. The Attorney General is therefore precluded from

relitigating the lawfulness of the notice and access conditions.

       117.    The Attorney General lacks statutory authority to condition Byrne JAG funds on

compliance with Section 1373 or Section 1644. The Byrne JAG statute’s requirement that

grantees comply with “all other applicable Federal laws” does not confer authority to condition

Byrne JAG funding on Section 1373 or Section 1644 compliance, because neither provision is an

“applicable” law here. The phrase “all other applicable Federal laws” in the Byrne JAG statute

refers to the host of laws that regulate the conduct of federal grant recipients as grant recipients.

It does not refer to every section of the U.S. Code that could possibly apply to a state or local

government. Neither Section 1373 nor Section 1644 regulate grantees as grantees nor do its

terms mention federal grants or funds.

       118.    Moreover, and as this Court already held with respect to a substantively identical

condition in the FY2017 Byrne JAG grant, Section 1373 and Section 1644 are facially

unconstitutional because they seek to commandeer state and local officials into the service of

federal immigration-enforcement authorities. Because those laws are facially unconstitutional,

they are not “applicable laws” available for incorporation into the Byrne JAG program.



                                                -40-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 41 of 57 PageID #:279




       119.    The Section 1373 and Section 1644 compliance conditions on the FY2018 Byrne

JAG grant cannot stand.

       120.    As a direct and proximate result of these unlawful conditions, Chicago will be

forced to accept unlawful and unconstitutional grant conditions or forgo Byrne JAG funds and

shut down the programs they support.

       121.    Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that the Attorney General is without authority to impose the FY 2018 Section 1373

and Section 1644 conditions on Byrne JAG funds (or materially identical conditions in future

grant years), an order that those conditions be set aside, and an injunction preventing those

conditions from going into effect.

       122.    Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 Section 1373 or

Section 1644 conditions).

       123.    Pursuant to 28 U.S.C. § 2412(d)(1)(A), Chicago is entitled to an award of its

costs, attorney’s fees, and expenses associated with this litigation. The attempt to impose the

FY2018 Section 1373 compliance and Section 1644 compliance conditions on Chicago is not

substantially justified given this Court’s order setting aside materially identical conditions

Attorney General Sessions attempted to impose on FY2017 Byrne JAG funds.

       124.    Pursuant to 28 U.S.C. § 2412(b), Chicago is entitled to an award of its costs,

attorney’s fees, and expenses associated with this litigation. The attempt to impose the FY2018

Section 1373 compliance and Section 1644 compliance conditions on Chicago notwithstanding

this Court’s order setting aside materially identical conditions from FY2017 demonstrates bad



                                                 -41-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 42 of 57 PageID #:280




faith and an attempt to undermine or avoid this Court’s permanent injunction in Chicago’s

FY2017 suit.

       C.      The Harboring Condition Is Ultra Vires

       125.    The Attorney General also lacks statutory authority to condition FY2018 Byrne

JAG funding on a commitment not to conceal, harbor, or shield from detection undocumented

immigrants by disclosing federal law enforcement information.

       126.    The Byrne JAG statute allows the Attorney General to require a certification of

compliance only with applicable laws. The harboring condition specifically states that it applies

even where disclosure of information would not violate federal anti-harboring laws.

       127.    Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that Attorney General is without authority to impose the harboring condition on

FY2018 Byrne JAG funds (or materially identical conditions in future grant years), an order that

that condition be set aside, and an injunction preventing that condition from going into effect.

       128.    Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the harboring condition).

       129.    Pursuant to 28 U.S.C. § 2412(d)(1)(A), Chicago is entitled to an award of its

costs, attorney’s fees, and expenses associated with this litigation. The attempt to impose the

harboring condition on Chicago is not substantially justified given that this Court has already

held that the Attorney General lacks the authority to impose this sort of policy condition on

Byrne JAG funds.

       130.    Pursuant to 28 U.S.C. § 2412(b), Chicago is entitled to an award of its costs,

attorney’s fees, and expenses associated with this litigation. The attempt to impose the harboring

condition on Chicago notwithstanding this Court’s holding that the Attorney General lacks the

                                               -42-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 43 of 57 PageID #:281




authority to impose this sort of policy condition on Byrne JAG funds demonstrates bad faith and

an attempt to undermine or avoid this Court’s permanent injunction in Chicago’s FY2017 suit.

        D.      The Additional Certification Requirement Is Ultra Vires

        131.    The Attorney General also lacks statutory authority to condition Byrne JAG funds

on a certification that the applicant has no law that “impedes” the federal government’s exercise

of authority under 8 U.S.C. §§ 1226(a) & (c), 1231 (a), 1357(a), or 1366(1) & (3).

        132.    The phrase “all applicable Federal laws” in the Byrne JAG statute refers to laws

that regulate the conduct of federal grant recipients. Sections 1226(a) and (c), 1231(a), 1357(a),

and 1366(1) and (3), by their terms, apply to the federal government, not individual cities and

states. Those laws are therefore not “applicable” to individual grant recipients making the

certifications required for participation in the Byrne JAG program.

        133.    As a direct and proximate result of these unlawful conditions, Chicago will be

forced to accept unlawful and unconstitutional grant conditions or forgo Byrne JAG funds and

shut down the programs they support.

        134.    Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that the Attorney General is without authority to impose the additional certification

requirement on Byrne JAG funds (in FY2018 or any future grant year), an order that the

condition be set aside, and an injunction preventing the condition from going into effect.

        135.    Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 additional

certification condition).

        136.    Pursuant to 28 U.S.C. § 2412(d)(1)(A), Chicago is entitled to an award of its

costs, attorney’s fees, and expenses associated with this litigation. Any attempt to impose the

                                               -43-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 44 of 57 PageID #:282




additional certification requirement on Chicago is not substantially justified given that this Court

has already held that the Attorney General lacks the authority to impose this sort of condition on

Byrne JAG funds.

       137.     Pursuant to 28 U.S.C. § 2412(b), Chicago is entitled to an award of its costs,

attorney’s fees, and expenses associated with this litigation. Any attempt to impose the

additional certification requirement on Chicago notwithstanding this Court’s holding that the

Attorney General lacks the authority to impose this sort of condition on Byrne JAG funds

demonstrates bad faith and an attempt to undermine or avoid this Court’s permanent injunction

in Chicago’s FY2017 suit.

  COUNT TWO: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C.
                  § 706 (SEPARATION OF POWERS)

       138.     Plaintiff incorporates by reference the allegations of the preceding paragraphs.

       139.     When an agency acts “contrary to constitutional right, power, privilege, or

immunity,” a reviewing court must “hold unlawful and set aside” the challenged action. 5

U.S.C. § 706.

       140.     The Constitution vests the spending power in Congress, not the President.

The Executive “does not have unilateral authority to refuse to spend . . . funds” that have already

been appropriated by Congress “for a particular project or program.” In re Aiken Cty., 725 F.3d

255, 261 n.1 (D.C. Cir. 2013).

       141.     Congress in the Byrne JAG statute required the Executive to distribute Byrne JAG

funds based on a simple funding formula. Imposing a new condition on the program amounts to

refusing to spend money appropriated by Congress unless that condition is satisfied. The

FY2018 notice and access conditions, the Section 1373 and Section 1644 compliance conditions,

the harboring condition, and the additional certification condition were not imposed by Congress,


                                                -44-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 45 of 57 PageID #:283




but rather by the Attorney General. Those conditions therefore amount to improper usurpation

of Congress’s spending power by the Executive Branch.

          142.   The Court’s prior determination that the Attorney General lacks the statutory

authority to impose the notice and access conditions or the Section 1373 compliance condition,

in a lawsuit involving the same parties and the same underlying federal grant program, is

conclusive here. The Attorney General is therefore precluded from relitigating the issue of his

authority to impose the notice and access conditions or the Section 1373 compliance condition

and the substantively identical Section 1644 compliance condition.

          143.   Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that the FY2018 notice and access conditions, the Section 1373 and Section 1644

compliance conditions, the harboring condition, and the additional certification condition (as

well as any materially identical conditions the Attorney General may impose in future grant

years) violate the constitutional separation of powers and arrogate to the Executive power that is

reserved to the Legislature, as well as an injunction preventing those conditions from going into

effect.

          144.   Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 Section 1373

compliance, Section 1644 compliance, notice, access, harboring, or additional certification

conditions).

          145.   Pursuant to 28 U.S.C. § 2412(d)(1)(A), Chicago is entitled to an award of its

costs, attorney’s fees, and expenses associated with this litigation. The attempt to impose the

FY2018 Section 1373 compliance, Section 1644 compliance, notice, and access conditions on



                                                 -45-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 46 of 57 PageID #:284




Chicago is not substantially justified given this Court’s order setting aside materially identical

conditions Attorney General Sessions attempted to impose on FY2017 Byrne JAG funds. The

attempt to impose the harboring condition and the additional certification condition on Chicago

is not substantially justified given that this Court has already held that the Attorney General lacks

the authority to impose these sorts of policy conditions on Byrne JAG funds.

       146.    Pursuant to 28 U.S.C. § 2412(b), Chicago is entitled to an award of its costs,

attorney’s fees, and expenses associated with this litigation. The attempt to impose the FY2018

Section 1373 compliance, Section 1644 compliance, notice, and access conditions on Chicago

notwithstanding this Court’s order setting aside materially identical conditions from FY2017

demonstrates bad faith and an attempt to undermine or avoid this Court’s permanent injunction

in Chicago’s FY2017 suit. The attempt to impose the harboring condition and the additional

certification condition on Chicago notwithstanding this Court’s holding that the Attorney

General lacks the authority to impose these sorts of policy conditions on Byrne JAG funds

demonstrates bad faith and an attempt to undermine or avoid this Court’s permanent injunction

in Chicago’s FY2017 suit.

 COUNT THREE: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C.
                     § 706 (SPENDING CLAUSE)

       147.    Plaintiff incorporates by reference the allegations of the preceding paragraphs.

       148.    In any event, Congress could not have authorized the conditions here because

they do not satisfy the additional requirements of the Spending Clause. Accordingly, those

requirements must be enjoined.




                                                -46-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 47 of 57 PageID #:285




       A.      The Conditions Are Unconstitutionally Ambiguous

       149.    Federal restrictions on grants provided to state and local governments must also

be articulated “unambiguously” so that the recipient can “voluntarily and knowingly accept[]”

Congress’s terms. Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 16-17 (1981).

       150.    All of the FY2018 immigration-related conditions are ambiguous as to what is

expected of grant recipients in Chicago’s position, particularly given Chicago’s Welcoming City

Ordinance and other relevant policies and practices. The FY2018 notice and access conditions

do not provide Chicago sufficient notice of what will be expected of it because they are entirely

dependent on the future exercise of discretion by federal agents outside of the Department of

Justice. The Section 1373 and Section 1644 compliance conditions are also ambiguous, and the

Department’s guidance documents and other actions have only added to the confusion.

Furthermore, many interpretations of Section 1373 and Section 1644 would raise serious

constitutional concerns. The harboring condition is likewise ambiguous. The Trump

Administration has offered no guidance on how a municipality’s disclosure of information could

constitute “conceal[ing], harbor[ing], or shield[ing] from detection” any individual. Finally, the

additional certification condition is also ambiguous. It imposes on the certifying jurisdiction an

obligation not to “impede” the federal government’s exercise of its authority under 8 U.S.C.

§§ 1226(a) & (c), 1231 (a), 1357(a), or 1366(1) & (3), but nowhere explains what the

Department understands “impede” to mean.

       B.      The Conditions Are Not Germane To The Byrne JAG Program

       151.    Conditions on spending grants must be “relevant to [the] federal interest” in the

particular grant program. Ivanhoe Irr. Dist. v. McCracken, 357 U.S. 275, 295 (1958); accord

South Dakota v. Dole, 483 U.S. 203, 207-208 & n.3 (1987). This nexus requirement ensures that



                                               -47-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 48 of 57 PageID #:286




the federal government does not use spending conditions to regulate state and local governments

beyond the contours of the spending program itself.

       152.    The FY2018 notice and access conditions are not relevant to the federal interest in

the Byrne JAG funds Chicago receives. Among other things, information concerning when

detainees will be released from lockup and policies respecting access for federal immigration

agents bear no relevance to improving the ability of Chicago’s Bureau of Detective to solve

violent crimes, the Force for Good Program, or other uses to which Chicago puts Byrne JAG

funds. Nor are they relevant to the Byrne JAG program’s larger purposes.

       153.    The Section 1373 and Section 1644 compliance conditions are also not relevant to

the federal interest in the Byrne JAG funds Chicago receives, or to the program’s larger

purposes. Information sharing with federal officials regarding an individual’s immigration status

bears no connection to the replacement vehicles for worn-out police patrol cars, support for the

Force for Good program, or the acquisition of new law enforcement equipment.

       154.    The additional certification condition is also not relevant to the federal interest in

the Byrne JAG funds Chicago receives.

       155.    The harboring condition is also not relevant to the federal interest in the Byrne

JAG funds Chicago receives.

       156.    As a direct and proximate result of these unconstitutional conditions, Chicago will

be forced to accept unlawful and unconstitutional grant conditions or forgo Byrne JAG funds and

shut down or materially alter the programs they support.

       157.    Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that the FY 2018 notice and access conditions, the Section 1373 and Section 1644

compliance conditions, the Section 1324 condition, the harboring condition, and the additional



                                                -48-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 49 of 57 PageID #:287




certification condition (as well as any materially identical conditions the Attorney General may

impose in future grant years) violate the Spending Clause, as well as an injunction preventing

those conditions from going into effect.

        158.   Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 Section 1373

compliance, Section 1644 compliance, notice, access, harboring or additional certification

conditions).

                            COUNT FOUR: COMMANDEERING

        159.   Plaintiff incorporates by reference the allegations of the preceding paragraphs.

        160.   As this Court has already declared, in a lawsuit involving the same parties and the

same underlying federal grant program, 8 U.S.C. § 1373 is facially unconstitutional. That

determination is conclusive here. The Attorney General is therefore precluded from relitigating

Section 1373’s constitutionality.

        161.   8 U.S.C. § 1644 is substantively identical to Section 1373. The Attorney General

is therefore precluded from litigating Section 1644’s constitutionality as well.

        162.   And beyond the conclusive import of the prior litigation with regard to Section

1373 and Section 1644, they are plainly unconstitutional under the anticommandeering doctrine.

The Tenth Amendment prohibits the federal government from “requir[ing]” state and local

governments “to govern according to Congress’s instructions,” New York v. United States, 505

U.S. 144, 162 (1992), or “command[ing] the States’ officers . . . to administer or enforce a

federal regulatory program,” Printz v. United States, 521 U.S. 898, 935 (1997). Congress has

transgressed the limits of the Tenth Amendment when it “regulat[es] activities undertaken by



                                                -49-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 50 of 57 PageID #:288




government entities only,” Ex. A at 21, rather than “evenhandedly regulat[ing] an activity in

which both States and private actors engage,” NCAA, 138 S. Ct. at 1478.

       163.    Sections 1373 and 1644 do just that, by prohibiting state and local governments

from engaging in a core aspect of governing: controlling the actions of their own employees and

retaining control over local law enforcement policy. Sections 1373 and 1644 are therefore

facially unconstitutional and cannot be validly enforced against Chicago or imposed on Byrne

JAG recipients as “applicable Federal laws.” 34 U.S.C. § 10153(a)(5)(D).

       164.    As a direct and proximate result of these unconstitutional conditions, Chicago will

be forced to accept unlawful and unconstitutional grant conditions or forgo Byrne JAG funds and

shut down or materially alter the programs they support.

       165.    Pursuant to 28 U.S.C. § 2201, Chicago is entitled to a declaration that 8 U.S.C.

§§ 1373 and 1644 violate the Tenth Amendment.

       166.    Pursuant to 28 U.S.C. § 2201, Chicago is further entitled to a declaration that 8

U.S.C. §§ 1373 and 1644 cannot validly be imposed as conditions on the Byrne JAG program as

well as an injunction preventing the FY2018 Section 1373 and Section 1644 conditions (or any

materially identical conditions the Attorney General may seek to impose in future grant years)

from going into effect.

       167.    Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 Section 1373

compliance or Section 1644 compliance conditions).

       168.    Pursuant to 28 U.S.C. § 2412(d)(1)(A), Chicago is entitled to an award of its

costs, attorney’s fees, and expenses associated with this litigation. Any contention that the



                                               -50-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 51 of 57 PageID #:289




Section 1373 and Section 1644 are constitutional is not substantially justified given this Court’s

order holding Section 1373 facially unconstitutional.

       169.     Pursuant to 28 U.S.C. § 2412(b), Chicago is entitled to an award of its costs,

attorney’s fees, and expenses associated with this litigation. Any contention that that Section

1373 and Section 1644 are constitutional demonstrates bad faith and an attempt to undermine or

avoid this Court’s permanent injunction in Chicago’s FY2017 suit.

  COUNT FIVE: DECLARATORY JUDGMENT THAT CHICAGO’S WELCOMING
     CITY ORDINANCE AND IMPLEMENTING POLICIES COMPLY WITH
                   SECTION 1373 AND SECTION 1644

       170.     Chicago incorporates by reference the allegations of the preceding paragraphs.

       171.     Where City officials or agents come to possess immigration status information,

Chicago has no policy restricting the sharing of such information contrary to Section 1373 or

Section 1644.

       172.     Section 20 of the Welcoming City Ordinance permits Chicago’s agents and

agencies to request or receive information about citizenship or immigration status (from ICE or

elsewhere) whenever required by “federal regulation”—which, as Chicago’s Chief Legal Officer

has explained, “do[es] not restrict the sharing of immigration status information with federal

immigration officers.”

       173.     Section 30 of the Welcoming City Ordinance limits the disclosure of an

individual’s citizenship or immigration status information “[e]xcept as otherwise provided by

applicable federal law.” In the context of the Welcoming City Ordinance—and, again, as

Chicago’s Chief Legal Office has explained—“applicable federal law” includes Sections 1373

and 1644 to whatever extent Sections 1373 and 1644, and any individual federal request made

pursuant to those provisions, is a lawful and constitutional exercise of federal authority.



                                                -51-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 52 of 57 PageID #:290




         174.   Section 42 of the Welcoming City Ordinance (and the Chicago Police

Department’s implementing policy, CPD Special Order S06-14-03) does not violate Section

1373 or Section 1644 because the information Chicago’s agents or agencies may not share is

information “regarding a person’s custody status or release date.” That information is not

“information regarding . . . citizenship or immigration status” covered by Sections 1373 and

1644. See Steinle v. City and County of San Francisco, 230 F. Supp. 3d 994, 1015 (N.D. Cal.

2017).

         175.   Chicago has repeatedly certified its compliance with Section 1373 and explained

its reasons for doing so. Those certifications necessarily extend to Section 1644, because Section

1373 and Section 1644 proscribe the same conduct.

         176.   To date, the Department has not stated whether it accepts Chicago’s prior

certifications. While Chicago is confident it complies with both Section 1373 and Section 1644

for the reasons stated above, the Department’s conduct has sown confusion and created the

impression that the federal government believes otherwise, notwithstanding Chicago’s legal

analysis. Chicago is reluctant to certify compliance with Section 1373 and Section 1644 in its

FY 2018 Byrne JAG application, which is due imminently, until the Department affirms that the

City’s prior certifications are acceptable.

         177.   Chicago has a credible fear of prosecution or other enforcement action. The

Department has taken the President’s directive to “enforce” Section 1373 as an instruction to file

preemption lawsuits against jurisdictions with policies it believes violate Section 1373. See

supra ¶ 65. That the Department has sued the State of California over its approach to federal

immigration enforcement is a strong indication that the Department has taken the President’s

instruction to heart and is willing to pursue legal action against “sanctuary” jurisdictions.



                                                 -52-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 53 of 57 PageID #:291




       178.    Pursuant to 28 U.S.C. § 2201, Chicago is entitled to a declaration that its

Welcoming City Ordinance and implementing policies comply with Sections 1373 and 1644.

COUNT SIX: DECLARATORY JUDGMENT THAT CHICAGO’S WELCOMING CITY
 ORDINANCE AND IMPLEMENTING POLICIES COMPLY WITH 8 U.S.C. § 1324

       179.    Chicago incorporates by reference the allegations of the preceding paragraphs.

       180.    The Welcoming City Ordinance prohibits Chicago’s agents and agencies from

arresting, detaining, or continuing to detain an individual based solely on their immigration

status unless required to do so by applicable law. These provisions expressly require compliance

with federal laws and regulations, including 8 U.S.C. § 1324.

       181.    The Ordinance also restricts the extent to which local officials may be compelled

to participate in federal immigration enforcement. Nothing in 8 U.S.C. § 1324 creates an

affirmative requirement for local governments to enforce immigration law or to assist federal

authorities in enforcing immigration law.

       182.    While Chicago is confident it complies with Section 1324, the Department has

sown confusion and created the impression that the federal government believes otherwise,

notwithstanding Chicago’s own legal analysis.

       183.    High-ranking Trump Administration officials have threated to prosecute local

officials and governments for violation of Section 1324, without providing any meaningful

guidance on how to determine compliance.

       184.    Pursuant to 28 U.S.C. § 2201, Chicago is entitled to a declaration that it complies

with Section 1324.

 COUNT SEVEN: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C.
                 § 706 (ARBITRARY AND CAPRICIOUS)

       185.    Chicago incorporates by reference the allegations of the preceding paragraphs.



                                                -53-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 54 of 57 PageID #:292




       186.    In addition to lacking statutory and constitutional authority to impose the

immigration-related conditions on the Byrne JAG grant, the conditions are arbitrary and

capricious, in violation of the Administrative Procedure Act, 5 U.S.C. § 706.

       187.    The FY 2018 immigration-related conditions are arbitrary and capricious because

the Department failed to rely on reasoned decisionmaking and, to the extent it cited reasons at

all, those reasons are contradicted by the evidence before the agency. “Normally, an agency rule

would be arbitrary and capricious if the agency has relied on factors which Congress has not

intended it to consider . . . .” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto.

Ins. Co., 463 U.S. 29, 43 (1983). Here, among other things, the Department proposes to evaluate

grant applicants on the basis of their immigration policies rather than on their compliance with

expressly enumerated statutory application requirements. See 34 U.S.C. § 10153(a)(1)-(5). It

also “entirely failed to consider an important aspect of the problem,” State Farm, 463 U.S. at 43,

including but not limited to the policing challenges created by alienating and inducing fear in

immigrant communities. It also “offered an explanation for its decision that runs counter to the

evidence before the agency,” which likewise is arbitrary and capricious, id., including the

evidence submitted by nine jurisdictions in their Section 1373 certification letters indicating that

Welcoming City-style policies promote rather than detract from effective policing. Indeed, when

Attorney General Sessions referred to one study in the press that showed that such policies lead

to higher crime, the study’s own authors said he was misrepresenting their work.

       188.    Pursuant to 5 U.S.C. § 706 and 28 U.S.C. §§ 1651 and 2201, Chicago is entitled

to a declaration that the immigration-related conditions for the FY2018 Byrne JAG funds are in

violation of the APA as well as an injunction preventing those conditions from going into effect.




                                                -54-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 55 of 57 PageID #:293




  COUNT EIGHT: DECLARATORY JUDGMENT THAT MR. WHITAKER LACKS
            THE AUTHORITY TO IMPOSE THE CONDITIONS

       189.    Chicago incorporates by reference the allegations of the preceding paragraphs.

       190.    Upon Attorney General Sessions’ resignation, the Department of Justice’s

succession statute required that Deputy Attorney General Rosenstein should exercise the duties

of the office of the Attorney General until such time as a new Attorney General was appointed

by and with the advice and consent of the Senate. There is no indication that Deputy Attorney

General Rosenstein is not available to exercise the duties of the office of the Attorney General.

And if Deputy Attorney General Rosenstein were for any reason unable to act in this capacity,

the statutorily mandated line of succession would next run to Solicitor General Francisco.

       191.    The Department of Justice’s specific succession statute, 28 U.S.C. § 508, controls

here, and the more general Federal Vacancies Reform Act, 5 U.S.C. § 3345 et seq. does not. The

President accordingly lacked statutory authority to circumvent the succession statute by directing

Mr. Whitaker to act as the Attorney General.

       192.    Moreover, if any provision of the Federal Vacancies Reform Act did allow a non-

Senate-confirmed Justice Department employee to be installed as Acting Attorney General, that

provision would be unconstitutional as applied here. Any authority the President has to appoint

an Acting Attorney General from outside the line of succession set forth in the Department of

Justice’s organic statute is still cabined by the Appointments Clause of the U.S. Constitution.

The Appointments Clause requires that anyone acting as an officer of the United States be

appointed by and with the advice and consent of the Senate, with a potential exception for

exigencies. The office of the Attorney General is indisputably an office subject to the

Appointments Clause, and no exigency existed sufficient to overcome the requirements of the

Appointments Clause.


                                                -55-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 56 of 57 PageID #:294




       193.    The purported appointment of Mr. Whitaker as acting Attorney General is invalid

and ineffective. Therefore, the conditions imposed on Chicago’s Byrne JAG grant award under

his purported authority are invalid as applied to Chicago for that reason as well.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays this Court:

       a)      Declare unlawful and set aside the immigration-related conditions included in the

FY2018 Byrne JAG solicitation and awards on a program-wide basis;

       b)      Declare that 8 U.S.C. §§ 1373 and 1644 violate anti-commandeering principles

and are therefore facially unconstitutional under the Tenth Amendment;

       c)      Declare that Chicago’s Welcoming City Ordinance and implementing policies

comply with 8 U.S.C. § 1373, 8 U.S.C. § 1644, and 8 U.S.C. § 1324;

       d)      Declare that Matthew Whitaker’s purported appointment as Acting Attorney

General is unlawful and that the imposition of the challenged conditions on Chicago’s FY2018

Byrne JAG award is unlawful as applied for that reason as well;

       e)      Enjoin the Attorney General from enforcing the proposed immigration-related

conditions on FY2018 Byrne JAG funding on a program-wide basis;

       f)      Enjoin the Attorney General from imposing substantively similar conditions in

future grant years;

       g)      Enjoin the Attorney General from denying or delaying issuance of any Byrne JAG

award and from denying or delaying release of any Byrne JAG funds (in FY2018 or future grant

years) insofar as the denial or delay is based on the challenged conditions;

       h)      Order the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award immediately;



                                                -56-
   Case: 1:18-cv-06859 Document #: 34 Filed: 12/17/18 Page 57 of 57 PageID #:295




       i)     Award attorney’s fees and costs to Chicago to the fullest extent permissible by

law;

       j)     Retain jurisdiction to monitor the Attorney General’s compliance with this

Court’s judgment; and

       k)     Grant such other relief as this Court may deem proper.




 December 17, 2018.                                 Respectfully Submitted,

                                                    By /s/ Edward N. Siskel
                                                    EDWARD N. SISKEL
                                                    Corporation Counsel of the City of Chicago

JAM IE S. GORELICK (admitted pro hac vice)          ANDREW W. WORSECK
DAVID W. OGDEN (admitted pro hac vice)              Chief Assistant Corporation Counsel
ARI HOLTZBLATT (admitted pro hac vice)              JUSTIN A. HOUPPERT
ARI SAVITZKY (admitted pro hac vice)                Assistant Corporation Counsel
MOLLY M. JENNINGS (admitted pro hac vice)           SCOTT D. SPEARS
JUSTIN BAXENBERG (admitted pro hac vice)            Assistant Corporation Counsel
ARI EVANS (admitted pro hac vice)                   30 N. LaSalle Street, Suite 1230
WILM ER CUTLER P ICKERING HALE                      Chicago, IL 60602
   AND DORR LLP                                     (312) 744-0220
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6000                                      RONALD S. SAFER
                                                    MATTHEW C. CROWL
DEBO P. ADEGBILE (admitted pro hac vice)            NICK KAHLON
WILM ER CUTLER P ICKERING HALE                      TAL CHAIKEN
   AND DORR LLP                                     LAURA KLEINM AN
7 World Trade Center                                RILEY SAFER HOLM ES & CANCILA LLP
250 Greenwich Street                                Three First National Plaza
New York, NY 10007                                  70 West Madison Street, Suite 2900
(212) 230-8800                                      Chicago, IL 60602
                                                    (312) 471-8700

                                                    Attorneys for the City of Chicago



                                             -57-
